      Case 1:21-cv-02253-JMF Document 37 Filed 08/26/21 Page 1 of 3




August 26, 2021


VIA ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square
New York, New York 10007


       Re: Bluestone Resources Inc. et al. v. Greensill Capital (UK) Limited et al.,
           Case No. 21-CV-02253 (JMF)


Dear Judge Furman:

         Defendants Alexander Greensill and Roland Hartley-Urquhart (the “Individual
Defendants”) hereby respectfully request that this action be stayed as to them for so long
as it is stayed as to defendant Greensill Capital (UK) Limited (“GCUK”) as a result of the
automatic stay that imminently will be imposed by operation of law in GCUK’s Chapter
15 case, pending in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”). GCUK has consented to this request. Plaintiffs have not
responded to inquiries whether they also would consent.

        As the Court is aware, GCUK has filed a petition with the Bankruptcy Court (the
“Petition”) seeking recognition of GCUK’s English law insolvency proceeding as a
foreign main proceeding pursuant to Chapter 15 of the Bankruptcy Code. See ECF 35.
The Petition is set for a hearing before the Bankruptcy Court on September 10, 2021 and
GCUK and the Individual Defendants anticipate that the Bankruptcy Court will grant the
requested recognition. As a result, this action will be automatically stayed against GCUK
pursuant to 11 U.S.C. §§ 362, 1520(a)(1) (the “Automatic Stay”).

         In light of the expected Automatic Stay, the Individual Defendants respectfully
submit that a stay as to them is also warranted and should be coterminous with the
Automatic Stay as to GCUK. The reasons for a coterminous stay are compelling:
(i) Plaintiffs have sued the Individual Defendants in their capacities as agents for GCUK
and the claims asserted against them are entirely derivative of the breach of contract and
tort claims asserted against GCUK directly; (ii) the equitable relief sought by Plaintiffs
(rescission of personal guarantees with GCUK) cannot be afforded in GCUK’s absence;
and (iii) should the case proceed to discovery, GCUK is in possession of the lion’s share
      Case 1:21-cv-02253-JMF Document 37 Filed 08/26/21 Page 2 of 3
                                                         August 26, 2021

                                            2



of documentary and other evidence relevant to Plaintiffs’ claims. GCUK thus constitutes
a necessary party under Federal Rule of Civil Procedure 19(a), warranting a stay of this
action until it can participate. See, e.g., Boat Basin Invs., LLC v. First Am. Stock
Transfer, Inc., No. 03 CIV 493 (RWS), 2003 WL 282144, at *8 (S.D.N.Y. Feb. 7, 2003)
(staying action pursuant to Rule 19 under similar circumstances because “[c]omplete
relief may not be accorded in the absence of a principal in a principal/agent
relationship”).

        A proposed order implementing a coterminous stay as to the Individual
Defendants is appended to this letter. Although the Automatic Stay will not go into effect
until September 10, 2021, in the interest of efficiency, the Individual Defendants request
that the Court enter the proposed order prior to that date.



                                            Respectfully submitted,


                                            /s/ William H. Taft V


                                            William H. Taft V
                                            Debevoise & Plimpton LLP
                                            919 Third Avenue
                                            New York, NY 10022
                                            (212) 909-6877
                                            Counsel to Defendant Alexander Greensill


                                            /s/ Christos G. Papapetrou


                                            Christos G. Papapetrou
                                            Haynes & Boone, LLP
                                            30 Rockefeller Plaza
                                            New York, NY 10112
                                            (212) 659-4967
                                            Counsel to Defendant Roland Hartley-
                                            Urquhart
      Case 1:21-cv-02253-JMF Document 37 Filed 08/26/21 Page 3 of 3
                                                         August 26, 2021

                                     3



cc:    Laura R. Hall (by email)
       James L. Bromley (by email)
